Title: Abigail Adams to John Adams, 17 June 1776
From: Adams, Abigail
To: Adams, John


     
      Plimouth June 17 1776 a remarkable Day
     
     I this day Received by the Hands of our Worthy Friend a large packet, which has refreshed and comforted me. Your own sensations have ever been similar to mine. I need not then tell you how gratified I am at the frequent tokens of remembrance with which you favour me, nor how they rouse every tender sensation of my Soul, which sometimes find vent at my Eyes nor dare I discribe how earnestly I long to fold to my fluttering Heart the dear object of my warmest affections. The Idea sooths me, I feast upon it with a pleasure known only to those whose Hearts and hopes are one.
     The approbation you give to my conduct in the Management of our private affairs is very gratefull to me and sufficently compensates, for all my anxieties, and endeavours to discharge the many duties devolved upon me in consequence of the absence of my dearest Friend. Were they discharged eaquel to my wishes I should merrit the praises you bestow.
     You see I date from Plimouth. Here I came upon a visit to our amiable Friends accompanied by My Sister Betsy a day or two ago, and is the first night I have been absent since you left me. Having determined upon this visit for some time, I put my Family in order and prepaird for it, thinking I might leave it with safety. Yet the day I set out I was under many apprehensions by the comeing in of ten Transports who were seen to have many Soldiers on board, and the determination of the people to go and fortify upon Long Island, Peticks Island, Nantasket and Great Hill. It was apprehended they would attempt to land some where, but the next morning I had the pleasure to hear they were all driven out, Commodore and all. Not a Transport, a Ship or a tender to be seen. This shews what might have been long ago done. Had this been done in season the ten Transports with many others in all probability would have fallen into our Hands, but the progress of wisdom is slow.
     Since I arrived here, I have really had a scene quite novel to me. The Brig Defence from Connecticut put in here for Balist. The officers who are all from thence and who were intimately acquainted at Dr. Lorthropes, invited his Lady to come on board and bring with her as many of her Friends as she could collect. She sent an invitation to our Friend Mrs. Warren and to us. The brig lay about a mile and half from the Town, the officers sent their Barge and we went, every mark of Respect and attention which was in their power, they shewd us. She is a fine Brigg, Mounts 16 Guns, 12 Swivells and carries 100 & 20 men. 100 & seventeen were on board; and no private family ever appeard under better Regulation than the Crew. It was as still as tho there had been only half a dozen, not a prophane word among any of them. The Captain himself is an exemplary Man, Harden his name, has been in nine Sea engagements, says if he gets a Man who swears and finds he cannot reform him he turns him on shoar, Yet is free to confess that it was the sin of his youth. He has one lieutenant a very fine fellow, Smelden by name. We spent a very agreable afternoon and drank tea on board, they shew’d us their Arms which were sent by Queen Ann, and every thing on board was a curiosity to me. They gave us a mock engagement with an Enemy, and the manner of taking a ship. The young folks went upon Quarter deck and danced. Some of their Jacks played very well upon the voilene and German flute. The Brig bears the continental Colours and was fitted out by the Colony of Connecticut. As we set of from the Brig they fired their Guns in honour to us, a ceremony I would have very readily dispenced with.
     I pitty you and feel for you under all the difficulties you have to encounter. My daily petitions to Heaven for you, are, that you may have Health, Wisdom and fortitude sufficent to carry you thro the great, and arduous Buisness in which you are engaged; and that your endeavours may be crownd with success.—Canady seems a dangerous and ill fated place. It is reported here that General Thomas is no more, that he took the small pox and died with it. Every day some circumstance arises and shews me the importance of having that distemper in youth. Dr. Bulfinch has petitiond the General Court for leave to open a Hospital some where, and it will be granted him. I shall with all the children be one of the first class you may depend upon it.
     I have just this moment heard that the Brig on which I was on board a Saturday and which saild yesterday morning from this place fell in with two Transports having each of them a 100 & 50 Men on board and took them and has brought them into Nantasket road, under cover of the Guns which are mounted there. Will add further perticuliars as soon as I am informd.
     I am now better informd and can give you the Truth. The Brig Defence, accompanied by a smaller privateer saild in concert a Sunday morning. About 12 o clock they discoverd two Transports, and made for them. Two privateers who were small had been in chase of them, but finding the enemy were of much larger force; had run under Cohasat Rocks. The Defence gave a Signal Gun to bring them out. Capt. Burk who accompanied the Defence being a prime Sailor came up first and pourd a Broad Side on board a 16 Gun Brig. The Defence soon attack’d her upon her Bows, an obstinate engagement ensued, their was a continual Blaze upon all sides for many Hours and it was near mid Night before they struck. In the engagement the Defence lost one Man and 5 wounded. On board Burk not one Man received any damage. On board the enemy 14 killd among whom was a Major and 60 wounded. They are part of the Hiland Soldiers. The other Transport mounted 6 Guns. When the Fleet saild out of this Harbour last week they blew up the light House. They met 6 Transports comeing in which they carried of with them. Hope we shall soon be in such a posture of defence as to bid them defiance.
     I feel no great anxiety at the large armyment designd against us. The remarkable interpositions of Heaven in our favour cannot be too gratefully acknowledged. He who fed the Isralites in the wilderness, who cloaths the lilies of the Field and feeds the young Ravens when they cry, will not forsake a people engaged in so righteous cause if we remember his Loving kindness.
     We wanted powder, we have a Supply. We wanted guns, we have been favourd in that respect. We wanted hard money, 22000 Dollors and an Eaquel value of plate are deliverd into our Hands.
     You mention your peas, your cherries, your strawberries &c. Ours are but just in Blosome. We have had the coldest Spring I ever knew, things are 3 weeks back of what they generally used to be. The corn looks poor, the season now is rather dry.—Our Friend has Refused his appointment. I am very sorry. I said every thing I could think to persuaid him, but his Lady was against it. I need say no more.—I believe I did not understand you when in a former Letter you say, “I want to resign my office for a thousand reasons.” If you meant that of judge I know not what to say. I know it will be a dificult and arduous station but divesting my self of private intrest which would lead me to be against your holding that office, I know of no person who is so well calculated to discharge the Trust, or who I think would act a more consciencious part.
     My paper is full. I have only room to thank you for it.
    